Citation Nr: 0905215	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-12 568	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
failure to diagnose a fracture of the lumbar spine in 1991 
resulting in incorrect treatment.  



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971 and from January 1976 to January 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2000 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In March 2006 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Another remand is required for compliance with the Board's 
previous remand.  Stegall v. West, 11 Vet. App 268 (1998).  
The Board's March 2006 remand directed that a VA examiner 
examine the veteran and review his claims files, particularly 
VA treatment records dating from 1991 to 1993, and offer an 
opinion as to whether VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider when it did not diagnose the veteran's low back 
facet fracture in 1991, and, if so whether the veteran 
incurred additional disability as a result of this failure.  
Although a VA examiner did examine the veteran and review his 
claims files in February 2007, the examiner did not mention 
the pertinent 1991 to 1993 VA treatment records when he found 
there was no evidence of any previous spinal fracture.  Nor 
did a subsequent VA physician, in a June 2008 addendum, 
provide an opinion responsive to the question asked in the 
March 2006 remand.   

The March 2006 Board remand also directed that the veteran be 
requested to provide details regarding his alleged stressors 
while he was stationed in Vietnam.  If the veteran provided 
enough details about his alleged stressors while stationed in 
Vietnam, VA was to attempt to verify the veteran's alleged 
stressors through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The veteran responded to VA's 
request for information regarding his alleged stressors while 
stationed in Vietnam in February 2007.  He alleges that his 
truck hit a landmine and that his unit was subjected to 
incoming mortar rounds while he was stationed in DaNang 
during the month of March 1971.  His personnel records 
clearly show that he was stationed in DaNang at that time.  
Unfortunately, VA merely requested further stressor 
information from the veteran and did not attempt to verify 
the alleged stressors provided by the veteran, indicating in 
the August 2008 supplemental statement of the case, that his 
details were to vague to corroborate.  However, the Board 
finds that the veteran has provided a very narrow period of 
time in which his alleged stressors happened and that there 
is enough provided information to attempt to verify his 
stressors.  As a result, a remand is required for compliance 
with the Board's previous remand.  Stegall v. West, 11 Vet. 
App 268 (1998).  The RO should document its efforts and, if 
such efforts are unsuccessful, the RO should so inform the 
veteran and advise him to submit alternate forms of evidence 
to support his claim of entitlement to service connection for 
PTSD.  

Finally, the Board notes the veteran, in correspondence 
received in September 2008, states that he dismissed VFW as 
his power of attorney.  He further states that would like DAV 
to represent him.  The Board further notes that the power of 
attorney for VFW has not been officially revoked, and that 
the veteran has not submitted a power of attorney for DAV.  
It is necessary to clarify this question of representation in 
order to protect the rights of the veteran.  Therefore, the 
veteran should be contacted to determine if he still wishes 
to be represented by VFW, and if not, official actions should 
be taken to implement his preferences.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims files should be 
reviewed by VA orthopedic physician.  
Based on a review of all of the veteran's 
VA records, especially the veteran's VA 
records from 1991 to 1993, the VA 
orthopedist is requested to opine whether 
VA failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider when it did not 
diagnose the veteran with a facet fracture 
of the low back during this time period, 
and, if so, did the veteran incur 
additional disability as a result of this 
failure.

2.  The RO should provide the JSRRC, the 
above-mentioned summary of the veteran's 
stressors and a copy of the veteran's DD 
214 and any other appropriate service 
personnel records should be sent to the 
Research Center.  The Research Center 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The Research Center should also 
be requested to furnish the unit history 
and operational reports for the unit the 
veteran was assigned to while in Vietnam, 
for the period during which he alleges his 
stressors occurred.

3.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified stressor, 
or stressors, in service, and, if so, the 
nature of the specific verified stressor or 
stressors established by the record.  

4.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  The 
examiner should be provided a list of any 
stressors verified by the RO.  The claims 
files and a separate copy of this remand 
must be provided to the examiner for 
review.  The examiner should determine 
whether the veteran has PTSD based on a 
verified in-service stressor.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folders.

The veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Please contact the veteran to determine 
whether he continues to authorize VFW to 
represent him in actions before VA.  If the 
veteran no longer wishes to be represented 
by this service organization, the power of 
attorney should be revoked, and the change 
noted in the veteran's claims files.

6.  Thereafter, the RO should readjudicate 
the issues of entitlement to compensation 
under 38 U.S.C.A. § 1151 for failure to 
diagnose a fracture of the lumbar spine 
resulting in incorrect treatment, and 
entitlement to service connection for PTSD.  
If the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative, if any.  After the veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




